[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT RE: SPECIAL DEFENSE
Conlam, Inc. comes before the court seeking summary judgment as to the defendant's special defense.
The plaintiff manufacturer of counters and cabinets has sued for money damages incurred by the failure of the defendant to pay for goods delivered. The defendant has filed a special defense alleging that the goods did not meet specifications despite the fact that in a discovery answer it admitted that they did.
The motion is denied on narrow procedural grounds because although Practice Book 379 permits summary judgments as to a complaint, counterclaim or cross complaint, there is no coverage within its mantle for special defenses.
If in fact there is some lack of good faith in the defendant's pleading the plaintiff has remedies which may be addressed to that.
FLYNN, J.